DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status and Formal Matters
	The instant action is in response to papers filed 10/3/2022.
Applicant's election with traverse of group 14, claims 23 and 24 in the reply filed on 6/14/2019 is acknowledged.  The traversal is on the ground(s) that the response asserts that in view of the amendment to claim 23.  The response continues by asserting claims 25-35 are fully dependent claims of claim 23.  This is not found persuasive because the instant application is a national stage entry of a 371 and lacks a technical feature over the prior art and unity of invention.
Claims 1-22, 25-42 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/14/2019.
Claims 23 and 43 are being examined.
Priority
The instant application was filed 07/21/2017 is a national stage entry of PCT/EP2016/052092 having an international filing date: 02/01/2016 and claims foreign priority to GB1501603.3, filed 01/30/2015
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 and 43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 has been amended to recite, “(d) inactivating or degrading said polymerase in the period during or after step a) and before or during generation of said double stranded third 2Application No.: 15/545,522Attorney Docket No.: 2017-1165A polynucleotidin step c), wherein when said inactivation or degradation commences during step a) the polymerase is not immediately inactivate.”  The response asserts the amendment is supported by page 47 first and last paragraph.  The first paragraph of page 47 state:
To avoid inappropriate incorporation of the ddNTP label, treatment to remove/ inactivate/degrade/outcompete the polymerase/ddNTPs/lengthen the single stranded portion as described hereinbefore is performed. This treatment may be performed as soon as the chain extension reaction in which ddNTP is incorporated commences (or during that process). Thus this treatment may commence at the same time as the polymerase reaction to incorporate the ddNTP (providing the polymerase is not immediately inactivated) or may commence during this reaction or immediately follow the step of labelling the labelling probe(s) (first polynucleotide(s)) and/or be carried out during and/or after the hybridization step involving the labelling probe(s) and reporter probe(s) (first and second polynucleotides). Preferably this treatment is performed after the polymerase reaction to incorporate the ddNTP and before the hybridization step/addition of the reporter probe (or second polynucleotide)
	Thus the paragraph teaches remove/ inactivate/degrade/outcompete during or after incorporation of ddNTP.  This does not support during the hybridization step.
	The last paragraph of page 47 states, “preferably, the treatment (to remove polymerase etc.) is performed before, during and/or immediately after preparation of the double stranded molecule, in one aspect, the treatment may be performed only after a first melting curve analysis, e.g. after a first, but before a second, melting curve analysis.”  While this supports removal of polymerase this does not support “ wherein when said inactivation or degradation commences during step a) the polymerase is not immediately inactivate.”
	Further the cited portions of the specification do not specifically set forth the specific steps as outlined in the claims.  
	Thus the amendment has introduced new matter.
Response to Arguments
	The cited portion of page 47 provides basis for inactivating or degrading during the extension assay, but does not provide support for during the contacting and hybridizing portion of step (a).  Amending the claim to limit the inactivating or degrading to during the extension of the probe may overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( The pharmacogenomics Journal (2003) volume 3, pages 77-96), Shi (wo2013/056651)    Bernard ( Rapid Cycle- Real-time PCR (2001) pages 11-19),Harrold (WO2006/107881), RU2451086 (12/2010 (IDS 10/29/2019), Kurn (USPGPUB 20090203085), Livak (US 5,102,785) and Schrader (Journal of applied microbiology (2012) volume 113,pages 1014-1026).
Since the WO2006/107881is in Chinese, the U.S. patent application publication US 2014/0272978  is the result of the national stage entry of the international application, is relied upon herein as an English language equivalent for all rejections based on WO2006/107881.  Paragraph numbers refer to the US 2014/0272978 .  
The prior art as exemplified below demonstrates that the use two fluorescent labels FRET detection as encompassed by the first and second labels that interact were known prior to the effective filing date of the claims.  The prior art also demonstrates that detection of nucleic acids (SNPs) by primer extension was known prior to the effective filing date of the claims.  Further the degradation or inactivation of DNA polymerase in fluorescent assays were known prior to the effective filing date of the claims.  Further the use of melting curve analysis for detection of nucleic acids by FRET was also know prior to the effective filing date of the claims.  Thus the combination of detecting nucleic acids by primer extension incorporating a fluorescent label, hybridization to another fluorescently labeled probe, inactivating of the polymerase and detecting by melting curve analysis is merely the routine combination of methods used to detect nucleic acids by FRET.  
Chen provides a review article on detecting nucleic acids or single nucleotide polymorphisms (title).  Chen teaches a typical genotyping protocol is target fragment amplification, allelic discrimination and allele specific product identification (figure 1 (page 78).  Chen teaches, “The mechanism used for allele discrimination largely determines the specificity and accuracy of the methods. Typically, DNA ligases have the best specificity, whereas different activities of DNA polymerases vary in specificity. The endonuclease activity used for the Invader assay is highly specific. The DNA synthesis activity, depending on the way being used, can be very specific (single-base extension (SBE)) or marginal (allele-specific PCR). The discriminating power of allele-specific hybridization is relatively lower. It is important to understand the discrimination power of these mechanisms, it is equally important, if not more, to understand how a mechanism is devised and used in a particular method. The overall accuracy and specificity of a method depend on its amplification strategy, allele discrimination and detection format. Under optimal conditions all mechanisms can have acceptable (>99%) accuracy.” (page 79, 1st column.  Chen in the detection and identification of allele specific products section notes that FRET is a method of detection.  Chen on page 84, 1st column teaches, “For SNP genotyping, there are two different strategies that FRET can be used for detection. The first is based on the separation of two closely spaced fluorescent groups.13,14,38,69 The separation interrupts the energy transfer or greatly reduces its efficiency. The second is to stitch two fluorescent groups together from distant spaces to promote energy transfer between the two fluorophores.”
Chen teaches there is usually a cleanup after PCR to remove unwanted primers, dNTPs, etc. (page 78, 2nd column, last paragraph).
Chen teaches dynamic allele specific hybridization- DASH techniques in which melting temperature analysis is done.
Shi teaches, “Method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching and probe thereof” (title).  Shi teaches, “[0007] An object of the present invention is to provide a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching, which is simple, convenient and efficient, and has low cost, high specificity and high sensitivity. [0008] In order to accomplish the above object, a method for detecting variation of gene for non-diagnostic purpose based on fluorescence quenching comprises following steps of: [0009] 1) extracting DNA from a sample; [0010] 2) amplifying a gene segment to be detected based on the DNA; [0011] 3) performing an extension reaction with product of the step 2) as a template, probes, and ddNTP (dideoxyribonucleotide triphosphate), and performing a fluorescence quenching reaction at the same time; wherein the probe is marked with quenching molecules, and the ddNTP is marked with fluorescent molecules; alternatively, the probe is marked with a fluorescence molecule, and the ddNTP is marked with a quenching molecule; [0012] 4) detecting changes of fluorescence caused by the extension reaction in the step 3.
Shi does not specifically teach melting curve analysis or degradation or inactivation of the polymerase.
However, Bernard teaches the use of FRET for melting curve analysis (title).  Bernard teaches, “The melting of short duplexes, such as with hybridization probes, allows even single base alterations in the amplicon to be identified.”  (page 11, 2nnd paragraph).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use melting curve analysis of the FRET pairs in the methods of Chen, Shi and Bernhard in which a single base extension is performed with a fluorescently labeled ddNTP and hybridization to a fluorescent probe.  The artisan would be motivated as Bernhard teaches melting curve analysis allows for the identification of single nucleotide alterations.  The artisan would have a reasonable expectation of success as the artisan is merely combining known methods to detect nucleic acids.  
However, Harrold teaches, “Disclosed herein is the finding that contacting a chain extension reaction solution with a material that binds proteins, e.g., binds a DNA polymerase, will reduce dye artifacts when the products of the reaction are purified and analyzed.” (page 1, lines 21-24). Harrold teaches, “Chain extension reactions include reactions involving the synthesis of a  strand of polynucleotides, e.g., a strand of DNA. These reactions can involve a template-directed polynucleotide extension processes using at least one polymerase. Dye-labeled nucleotides and/or polynucleotides may be utilized in the chain extension reactions. Chain extension reactions include, but are not limited to, polymerase chain reactions, sequencing reactions, single base extension (SBE) reactions, mini-sequencing reactions, and the like. A chain extension reaction solution is the solution in which a chain extension reaction takes place.” (page 6, 2nd paragraph). Harold teaches, “Dye-labeled terminators may be removed from sequencing reaction products when sequencing nucleic acid sequences, such as DNA.” (page 8, lines 8-9).
RU2451086 teaches a method of detecting nucleic acids by FRET with a quencher following amplification with a labeled probe.  RU2451086 teaches melting curve analysis allows for identification of unknown polymorphisms (page 1, point 2).  RU2451086 teaches a disadvantage of prior art methods is the presence of exonuclease activity of the DNA polymerase which could cleave probe (page 2 point 1). 
Kurn teaches cooling of an extension reaction to 4oC(0247), which inactivated the polymerase gradually as it cools after extension of a single strand.  Kurn teaches heating to denature a polymerase to remove activity (0250).
Schrader teaches, “most of the known inhibitors are organic compounds, for example, bile salts, urea, phenol, ethanol, polysaccharides, sodium dodecyl sulphate (SDS), humic acids, tannic acid, melanin as well as different proteins, such as collagen, myoglobin, haemoglobin, lactoferrin, immunoglobin G (IgG) and proteinases ” (page 1014-1015)
Livak teaches, “If it is desired to attach only one reporter per end, then only F -ddNTP's are included in the incubation. If the 5' overhangs consist of more than one nucleotide and it is desired to attach more than one reporter at the 3' recessed strand end of each, then unlabeled dNTP's are also included. At each possible addition point on the recessed strand, either a F -ddNTP is added and the chain is terminated and labeled, or a dNTP is added and the chain is now a substrate for further addition. The F -ddNTP and dNTP concentrations are adjusted to give a suitable distribution of labeled fragments, differing in length by one nucleotide. After the labeling incubation, the DNA polymerase is inactivated by incubation at elevated temperature or some other means. (The labeled fragments can be purified by ethanol precipitation or some other means).”(column 8, lines 35-50).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to inactivate, or denature and remove the polymerase and /or ddNTP after the SBE.  The artisan would be motivated to reduce the presence of proteins or dyes which could interact with melting curve analysis or could cleave probes or produce other artifacts.  The artisan would be motivated to limit the incorporation to a single labeled ddNTP.  The artisan would have a reasonable expectation of success as the artisan is merely degrading, removing or inactivating  a polymerase .
The art of Chen, Shi, Bernard ,Harrold, RU2451086, Livak do not specifically teach a first polynucleotide and second polynucleotide of 5 to 200 nucleotides that are complementary over 80 to 100% of the length of their sequences.
However, Shi claims use of probes of 15 to 45 nucleotides (claim 20).  Shi teaches primers of 20 nucleotides (example 1).
Bernhard teaches probes hybridization of 11-45 bps or 15-35 bps (page 15).  
Chen teaches, “DNA hybridization is based on the intrinsic property of DNA molecules that they form duplex structures if complementary strands are present. Under many conditions, the two strands forming a duplex structure do not have to be 100% complementary. This is very important as more mismatches between the two strands make the duplex structure less stable thermodynamically.” (page 82, 2nd column, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use primers and probes with near 100% complementary and 15 to 45 nucleotides in length.  The artisan would be motivates as the art specifically teaches primers or probes in the range of 15 to 45 nucleotides and suggests the more complementary the probes the more thermostable.  The artisan would have a reasonable expectation of  success as the artisan is merely following the guidance of the prior art.
Response to arguments
The response traverses the rejection asserting none of the prior art teach degrading or inactivating the polymerase provides for a beneficial result.  This argument has been thoroughly reviewed but is not considered persuasive as Harrold teaches the presence of the polymerase results in artifacts due to dye binding, just as the first paragraph of the specification does.  Further  RU2451086 teaches the removal of the polymerase removes exonuclease activity which effects melting temperature analysis.
The response continues by arguing each reference cited with respect to inhibiting, removing or inactivating does address applying the inactivation or degradation to the instant method.  This argument has been thoroughly reviewed but is not considered persuasive as the combination of art demonstrates inhibition, removal or degradation of a polymerase in numerous assays using a polymerase provide a beneficial affect.  As indicated in the interview summary the claims do not require any benefit from the inactivation, degradation or removal , but merely performing a melting curve analysis.  Putting a limitation with respect to the alleged unexpected results of figures 8 or 9, may allow for reconsideration of the rejections of record.  
The response continues by arguing Kurn teaches multiple inactivations of the polymerase and asserting it is unclear how such inactivation would be used.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection clearly states it would be obvious to remove, or denature the polymerase during SBE to minimize artifacts consistent with the art.  
The response continues by arguing the cited prior art individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The prior art as a whole suggests benefits of inhibiting, removing or degrading a polymerase during or after primer extension.  Further the art demonstrates there are numerous ways by which to inhibit a polymerase, as the instant claims provide for a generic polymerase.
The examiner notes the instant response fails to provide any arguments to an unexpected result of the inactivating, degrading or otherwise inhibiting the polymerase.  Presenting arguments to such an unexpected result with an amendment to the claims consistent with the result may overcome the rejection of record.
Summary
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/          Primary Examiner, Art Unit 1634